DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Applicant’s remarks on Page 8 with respect to the objection of the specification have been fully considered. The objection of the specification is withdrawn in view of the amendment.
	Applicant’s remarks on Page 8 with respect to the claim interpretation have been fully considered. The amended claims recite sufficient structure to perform the claimed function. The claim interpretation of Claim 22 is withdrawn in view of the amendment.
	Applicant’s remarks on Page 8 with respect to the indefiniteness rejection of Claims 22-41 have been fully considered. The rejection on Claims 22-41 is withdrawn in view of the amendment of Claims 22, 27, and 35.
	Applicant’s remarks on Pages 9-11 with respect to the rejection of Claims 22-41 under 35 U.S.C. §101 have been fully considered. However, merely reciting “one or more processors” does not exclude the function from a mental process. Additionally, “an ultrasound probe” in Claims 22 and 35 is not positively recited and in order to withdraw the rejection must be positively recited with the appropriate elements, such as transducers, signals, and transmitters. Therefore, the rejection of Claims 22-41 under 35 U.S.C. 101 is maintained.
	Applicant’s remarks on Pages 11-12 with respect to the rejection of Claims 22, 23, 25, 27, 28, 33, 35, 36, and 39 under 35 U.S.C. 102(a) and 102(e) as being anticipated by Wang ‘327 have been fully considered but are not persuasive. Wang ‘327 remains applicable to the invention as claimed.
	Applicant argues on Page 11 regarding Claims 22 and 35 that Wang ‘327 fails to disclose “at least one or more processors [of the system], in response to an input of a system operator, is configured to 
	Applicant further argues on Page 11 regarding Claims 22 and 35 that the storage medium of Wang ‘327 does not comprise stored body marker templates each comprising a graphical representation of the anatomy from a different viewing angle. Applicant’s argument has been fully considered, however, it is not persuasive and/or moot under new grounds of rejection necessitated by amendment. 
	Applicant’s arguments on Page 12 with respect to the rejection of Claims 24, 26, 37, and 38 under 35 U.S.C. 102(a) over Wang ‘327 in view of Teboul, Claims 29 and 30 under 35 U.S.C. 102(a) over Wang ‘327 in view of Cupples, Claims 31, 32, 40, and 41 under 35 U.S.C. 102(a) over Wang ‘327 in view of Wang ‘801, and Claim 34 under 35 U.S.C. 102(a) over Wang ‘327 in view of Wang ‘751 have been fully considered but are not persuasive. Teboul, Cupples, Wang ‘801, and Wang ‘751 remain applicable to the invention as claimed.
	While certain differences between the invention and prior art are appreciated, they are not embodied in the claims so as to patentably distinguish and Wang ‘327, Teboul, Cupples, Wang ‘801, and Wang ‘751 remain applicable to the invention as claimed.
	Applicant’s request on Page 12 with respect to the abeyance of the nonstatutory double patenting rejections has been acknowledged. The rejections will be held in abeyance until resolution of the claims under the aforementioned set forth under 35 U.S.C. §§ 102 and 103.

Claim Objections
	Regarding Claim 27, the claim is objected because of the use of the term “draggable.” The term “draggable” is not within the preferred verbiage of claim limitations and therefore should not be used when establishing claim limitations. A suggested correction would be to amend the limitation to read a marker configured to be dragged responsive to the input […]” to communicate the same scope. Appropriate correction is required.
Claim 35 objected to because of the following informalities:  repetition of “from a” in line 5 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22, 23, 25, 27, 28, 33, 35, 36, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mielekamp (US 20040002660), further in view of Wang et al. (US 20030212327), referred hereinafter as Wang ‘327.

Regarding Claim 22, Mielekamp teaches a system, [00028] (“the device 1”), comprising:
a) a storage medium comprising stored body marker templates, [0007] (“a pre-stored image template”), also referred to as “simplified images 5” [0028], each comprising a graphical representation of the anatomy, [0008] (“the template can comprise a graphical model of the clinically relevant structures”) from a different viewing angle, [0035] (“a rotation of the anatomic structure in order to view this structure from different directions.”), 
b) wherein the touchscreen display, [0008] (“touch screen”) is coupled to the storage medium and configured to display the stored body marker templates, [0028] (“A simplified two-dimensional image 5 of an anatomic structure […] is output on the display screen 3”), where it would be obvious to stored template to be displayed on the display screen, there must be a coupling between the display and the storage medium, and wherein the touchscreen display is configured to display the stored body marker templates, [0028] (“a simplified two-dimensional image 5 of an anatomic structure is output on the display screen 3”) and wherein at least one of the system one or more processors, Abstract (“a computer program”), in response to an input of a system operator, is configured to mark a location of a suspect anatomy in relation to on at least one of the body marker templates, [0037] (“The junction 13 can then be displayed by the user (creating 13’)”) and shown in Figs 5, 5A, and 5B, re-produced below.

    PNG
    media_image1.png
    514
    393
    media_image1.png
    Greyscale

Figs. 5, 5a, and 5b of Mielekamp
However, Mielekamp does not explicitly teach one or more processors configured to generate an ultrasound image containing an anatomy based on echo signals acquired by an ultrasound probe and a touchscreen display configured to display the ultrasound image.
In an analogous ultrasound imaging field of endeavor, Wang ‘327 teaches a system, [0044] (“a system 100 […] for breast cancer screening”), comprising:

b) a touchscreen display configured to display the ultrasound image, [0052] (“adjunct displays 126 and 128 are designed to facilitate quick, intuitive, and interactive navigation of the thick-slice images and other adjunctive ultrasound data. Adjunct displays 126 and 128 are preferably touch-screen displays”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Mielekamp and Wang ‘327 because providing an interactive user interface for an adjunctive ultrasound mammography system allows the radiologist to quickly and intuitively navigate among different representations of the breast ultrasound information, as taught by Wang ‘327 in [0015].
Regarding Claim 23, the modified system of Mielekamp teaches all the limitations of Claim 22, as discussed above. Furthermore, although not specifically disclosed, the functionality of displaying a graphical representation of the anatomy, [0008] (“the template can comprise a graphical model of the clinically relevant structures”), comprising a side view breast template is capable of being displayed on the touch-screen, [0008] (“touch screen”) of Mielekamp as a display is capable of displaying any information and Mielekamp teaches the anatomical structure can be displayed from various views, [0035] (“a rotation of the anatomic structure in order to view this structure from different directions.”).
Regarding Claim 25, the modified system of Mielekamp teaches all the limitations of Claim 22, as discussed above. Furthermore, although not specifically disclosed, the functionality of displaying a graphical representation of the anatomy, [0008] (“the template can comprise a graphical model of the clinically relevant structures”), comprising a front view breast template is capable of being displaying on 
Regarding Claim 27, the modified system of Mielekamp teaches all the limitations of Claim 22, as discussed above. However, Mielekamp does not explicitly teach wherein the touchscreen display is configured to display a draggable marker responsive to the input of the system operator.
In an analogous ultrasound imaging field of endeavor, Wang ‘327 teaches the touchscreen display, [0052] (“Adjunct displays 126 and 128 are preferably touch-screen displays”) is configured to display a draggable marker responsive to the input of the system operator, [0066] (“the user affirmatively moves the selection marker 503”) where the selection marker 503 is displayed on the adjunct display touchscreen 400, shown in Fig. 5, re-produced below. 

    PNG
    media_image2.png
    359
    449
    media_image2.png
    Greyscale

Fig. 5 of Wang ‘327
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Mielekamp and Wang ‘327 because it would be advantageous to provide a 
Regarding Claim 28, the modified system of Mielekamp teaches all the limitations of Claim 22, as discussed above. Furthermore, Mielekamp teaches wherein the touchscreen display, [0008] (“touch screen”) is configured to mark the location of suspect anatomy in two stored body marker templates in response to the input of the system operator, [0028] (“A simplified two-dimensional image 5 of an anatomic structure […] is output on the display screen 3”), and [0037] (“The junction 13 can then be displayed by the user (creating 13’)”), where it would be obvious to one of ordinary skill in the art that the touchscreen display of Mielekamp can display and mark two stored body marker templates, as in [0028] (“The user of the device 1 can then make a selection between a plurality of the simplified images 5 also referred to as templates”).
	Regarding Claim 33, the modified system of Mielekamp teaches all the limitations of Claim 22, as discussed above. However, Mielekamp does not explicitly teach an ultrasound probe coupled to at least one of the one or more processors.
In an analogous ultrasound imaging field of endeavor, Wang ‘327 teaches an ultrasound probe coupled to at least one of the one or more processors, [0046] (“Ultrasound scanning station 102 further comprises an ultrasound processor coupled to the ultrasound probe head that receives the acoustic echo signals and forms the two-dimensional slices therefrom.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Mielekamp and Wang ‘327 because it would be desirable to provide an adjunctive ultrasound mammography system that integrates ultrasound mammography into current breast cancer screening methodologies, as taught by Wang ‘327 in [0011].
Regarding Claim 35, Mielekamp teaches a method, Abstract (“a method”) comprising:

b) in response to an input of a system operator, marking a location on at least one of the body marker templates, [0037] (“The junction 13 can then be displayed by the user (creating 13’)”) and shown in Figs 5, 5A, and 5B, re-produced above.
However, Mielekamp does not explicitly teach a method relating to a breast or breast tissue, or a method comprising: generating an ultrasound image using echo signals acquired by an ultrasound probe; displaying the ultrasound image comprising a breast tissue abnormality; and marking a location of the breast tissue abnormality.
In an analogous ultrasound imaging field of endeavor, Wang ‘327 teaches a method, [0044] (“associated methods for breast cancer screening”), comprising:
a)  generating an ultrasound image using echo signals acquired by an ultrasound probe, [0046] (“Ultrasound scanning station 102 further comprises an ultrasound processor coupled to the ultrasound probe head that receives the acoustic echo signals and forms the two-dimensional slices therefrom.”);
b) displaying the ultrasound image comprising a breast tissue abnormality; and marking a location of the breast tissue abnormality, [0102] (CAD markers identifying suspicious lesions are superimposed on the thick-slice images to direct the attention of the user to those particular locations.”); and
c) displaying at least a portion of a breast from a different viewing angle on a touchscreen display of a system, [0046] (“The x-y, y-z, and x-z planes thus correspond to the coronal, sagittal, and axial planes, respectively.”) and [0045] (“Ultrasound scanning station 102 comprises an apparatus designed to flatten and immobilize a breast while volumetric ultrasound scans are acquired. The breast is flattened along a plane substantially parallel to a standard x-ray mammogram view plane such as the 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Mielekamp and Wang ‘327 because providing an interactive user interface for an adjunctive ultrasound mammography system allows the radiologist to quickly and intuitively navigate among different representations of the breast ultrasound information, as taught by Wang ‘327 in [0015].
Regarding Claim 36, the modified method of Mielekamp teaches all the limitations of Claim 35, as discussed above. Furthermore, Mielekamp teaches adjusting the position of the location in relation to the body marker templates previously marked in response to the input, [0037] (“The junction 13 can then be displayed by the user (creating 13’)”) and shown in Figs 5, 5A, and 5B, re-produced above.
Regarding Claim 39, the modified method of Mielekamp teaches all limitations of Claim 35, as discussed above. However, Mielekamp does not explicitly teach wherein the input of the system operator comprises dragging a finger of the system operator to the location of the breast abnormality.
In an analogous ultrasound imaging field of endeavor, Wang ‘327 teaches wherein the input of the system operator comprises dragging a finger of the system operator to the location of the suspect anatomy, [0066] (“the user affirmatively moves the selection marker 503”) and [0103] (“as the user is moving the cursor 1512 around the active thick-slice member image 1510, the user may see an interesting location appear somewhere on one of the planar ultrasound images”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Mielekamp and Wang ‘327 because providing an interactive user interface for an adjunctive ultrasound mammography system allows the radiologist to quickly and intuitively navigate among different representations of the breast ultrasound information, as taught by Wang ‘327 in [0015].

Claims 24, 26, 37, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mielekamp and Wang ‘327, as applied to Claims 22, 25, and 35 above, further in view of Teboul (US 5709206).
Regarding Claim 24, the modified system of Mielekamp teaches all limitations of Claim 23, as discussed above. However, the modified system of Mielekamp does not explicitly teach wherein the side view breast template comprises a plurality of depth segments. 
However, Teboul discloses an apparatus for processing a plurality of ultrasound images of ductolobular systems in a breast which includes a display area that displays the cross-sectional breast template, as in Column 30 Lines 66-67 and shown in Figure 12. The display area (120) displays the depth of the breast, which also displays the breast segmented into a plurality of depth segments. See also Column 36 Lines 55-57 for depth portrayal. 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the display area of Teboul because providing the exact depth of a specific element is beneficial in identifying suspect anatomy or for determining the relative position of the duct, as taught by Teboul in the cited passage of Column 36.
Regarding Claim 26, the modified system of Mielekamp discloses all features of the invention as substantially claimed, but is not specific to a front view breast template comprising a plurality of radial segments. 
However, Teboul discloses an illustrated diagram of the breast divided into radial segments, as in Column 26 Lines 39-42 and shown in Figures 6a and 6b. Although not specifically disclosed to display the radially segmented breast on a display, one would be motivated to use such a divided model as a template to display on a display because as certain radial segments have “been statistically shown to carry high occurrences of breast cancer” as taught by Teboul in Column 38, Lines 48-50. 

Regarding Claim 37, the modified method of Mielekamp discloses all features of the invention as substantially claimed, but is not specific to a front view breast template comprising a plurality of radial segments. 
However, Teboul discloses an illustrated diagram of the breast divided into radial segments, as in Column 26 Lines 39-42 and shown in Figures 6a and 6b. Although not specifically disclosed to display the radially segmented breast on a display, one would be motivated to use such a divided model as a template to display on a display because certain radial segments have “been statistically shown to carry high occurrences of breast cancer” as taught by Teboul in Column 38, Lines 48-50. 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the radial segmented model of Teboul because providing the exact radial location of a specific element is beneficial in identifying suspect anatomy.
Regarding Claim 38, the modified method of Mielekamp discloses all features of the invention as substantially claimed but is not specific to a side view breast template comprising a plurality of depth segments. 
However, Teboul discloses an apparatus for processing a plurality of ultrasound images of ductolobular systems in a breast which includes a display area that displays the cross-sectional breast template, as in Column 30 Lines 66-67 and shown in Figure 12. The display area (120) displays the depth of the breast, which, also displays the breast segmented into a plurality of depth segments. See also Column 36 Lines 55-57 for depth portrayal. 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the display area of Teboul because providing the exact depth of a specific element is .

Claims 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mielekamp and Wang ‘327, as applied to Claim 22 above, further in view of Cupples et al. (US 20020167549).
Regarding Claim 29, the modified system of Mielekamp discloses all features of the invention as substantially claimed, but is not specific to the input comprising user manipulation of a control knob. 
However, Cupples discloses a system for providing textual ultrasound probe information corresponding to an ultrasound image of a target that incorporates user manipulation of a control knob to provide input to the system from the user interface platform (208), as in [0028] and Claim 8. 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the control knob of Cupples because a knob may provide more accurate manipulation of the element than a user’s fingertip by affording increased precision, for example.
Regarding Claim 30, the modified system of Mielekamp teaches the location of suspect anatomy in two stored body marker templates, as in [0037] (“The junction 13 can then be displayed by the user (creating 13’)”) and [0028] (“The user of the device 1 can then make a selection between a plurality of the simplified images 5 also referred to as templates”), but does not disclose a knob to adjust the positioned marker.
However, Cupples discloses an ultrasound system that incorporates user manipulation of a control knob to provide input to the system from the user interface platform (208), as in [0028] and Claim 8. 
.

Claims 31, 32, 40, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mielekamp and Wang ‘327, as applied to Claims 22 and 35 above, further in view of Wang (WO 0243801), referred hereinafter as Wang ‘801.
Regarding Claim 31, the modified system of Mielekamp discloses all features of the invention as substantially claimed, but is not specific to the input comprising user manipulation of two or more control knobs. 
However, Wang ‘801 discloses an ultrasound breast cancer screening system that incorporates a user display (400) with a plurality of control knobs (412) for controlling functions, interpreted as an input with user manipulations of two or more control knobs, as on Page 8 Paragraph 2. 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the plurality of knobs of Wang ‘801 because incorporating two or more control knobs ensures there can be at least one knob per function or element.
Regarding Claim 32, the modified system of Mielekamp teaches the location of suspect anatomy in two stored body marker templates, as in [0037] (“The junction 13 can then be displayed by the user (creating 13’)”) and [0028] (“The user of the device 1 can then make a selection between a plurality of the simplified images 5 also referred to as templates”), but is not specific to the two inputs being executed by two or more control knobs. 
However, Wang ‘801 discloses a plurality of control knobs (412) for controlling functions of the ultrasound breast cancer screening system, as on Page 8 Paragraph 2, and highlighting suspicious 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the plurality of control knobs of Wang ‘801 because when the knobs control separate elements, it creates ease of use for the user and low chance of error of moving the suspicious lesion mark to the wrong position.
Regarding Claim 40, the modified method of Mielekamp teaches all limitations of Claim 35, as discussed above. However, the modified method of Mielekamp is not specific the input of the system operator comprises manipulating a control knob that is configured to adjust the location of the suspect anatomy in relation to at least one of the body marker templates. 
However, Wang ‘801 discloses a plurality of control knobs (412) for controlling functions of the ultrasound breast cancer screening system, as on Page 8 Paragraph 2, and highlighting suspicious locations, as on Page 5 Paragraph 2, interpreted as a control knob configured to adjust the location of suspect anatomy. 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the control knobs of Wang ‘801 because a control knob may more accurately adjust the position when compared to using the finger of a user to reposition the location by affording increased precision, for example.
Regarding Claim 41, the modified method of Mielekamp teaches all the limitations of Claim 35, as discussed above. However, the modified method of Mielekamp is not specific to the input of the system operator comprises manipulating two or more control knobs each configured to adjust the location of the breast tissue abnormality independently in one of the body marker templates. 
However, Wang ‘801 discloses a plurality of control knobs (412) for controlling functions of the ultrasound breast cancer screening system, as on Page 8 Paragraph 2, and highlighting suspicious 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the plurality of control knobs of Wang ‘801 because when the knobs control separate elements, it creates ease of use for the user and low chance of error of moving the suspicious lesion mark to the wrong position.

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mielekamp and Wang ‘327, as applied to Claim 33 above, further in view of Wang et al. (WO 0241751), hereinafter referred to as Wang ‘751.
Regarding Claim 34, the modified system of Mielekamp teaches all limitations of Claim 22, as discussed above. Furthermore, Mielekamp teaches a touchscreen display, [0008] (“touch screen”) and Wang ‘327 teaches a touchscreen as well, [0052] (“Adjunct displays 126 and 128 are preferably touch-screen displays”), but is not specific to the indicating a position of the probe in relation to the ultrasound image.
However, Wang ‘751 discloses a system for diagnosing a tumor using ultrasonically obtained image information which utilizes an aspect in which the probe position is displayed on the display, via a probe position indicator (106) as on Page 3 Lines 1-5 and shown in at least Figs. 1 and 3.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the probe position indicator of Wang ‘751 because this assists the user in determining the best position to view the suspect anatomy.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793